Electronically Filed
                                                               Supreme Court
                                                               SCWC-30382
                                                               21-DEC-2010
                                                               09:29 AM



                              NO. SCWC-30382

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


          STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                     vs.

          JOHN P. DUNBAR, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                     (CASE NO. 2DTI-09-025858)

               ORDER DENYING MOTION FOR RECONSIDERATION
                (By: Recktenwald, C.J., for the court1)

            Upon consideration of the motion for reconsideration of

the December 2, 2010 order dismissing the application for a writ

of certiorari,

            IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

            DATED:   Honolulu, Hawaiʻi, December 21, 2010.

                                           FOR THE COURT:




                                           Chief Justice


      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Nishimura, assigned by reason of vacancy.